Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Allen Xue on 03/31/2021.

The application has been amended as follows: 

In claim 1, lines 10-11, please replace “is derived from a molecular sieve having”, with:--has--.

At page 1, line 3, of the specification please insert:--This application is a national stage 371 filing of PCT/CN2018/076431, filed 02/12/2018--.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the instant claims, the terms “modified Y-type molecular sieve” and “Y-type molecular sieve” are defined terms whose scope and meaning is defined in the independent claim as a molecular sieve having the framework structure of zeolite Y.  The prior art recognizes this as describing a particular arrangement of T-atoms in the molecular structure common to zeolite Y.  The proper terminal disclaimer filed with applicant’s response has been approved and the outstanding double patenting rejection withdrawn.  The prior art fails to teach or suggest the improved structural characteristics present, as evidenced by the improved performance observed, due to the order in which NaY is ion-exchanged with a rare earth salt solution, followed by calcining, followed by stabilization by reaction with SiCl4 and finally, magnesium impregnation.  While each of these treatments may appear in the prior art, it does not disclose or make obvious the claimed combination and order.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M BRUNSMAN whose telephone number is (571)272-1365.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID M BRUNSMAN/Primary Examiner, Art Unit 1732